Citation Nr: 0009643	
Decision Date: 04/11/00    Archive Date: 04/20/00

DOCKET NO.  96-04 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for Lyme disease.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. J. Janec, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1977 
to September 1980.  

This matter comes before the Board of Veterans' Appeals from 
a September 1994 rating decision of the Philadelphia, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied service connection for 
Lyme disease.  


FINDINGS OF FACT

1.  Certain medical evidence of record indicates that the 
veteran has Lyme disease as a result of an incident in 
service, although serological tests have been reported to be 
negative.  

2.  A showing of good cause has not be made to warrant the 
procurement of an independent medical expert opinion in this 
case.


CONCLUSIONS OF LAW

1.  The veteran has submitted a well-grounded claim for 
service connection for Lyme disease.  38 U.S.C.A. § 5107(a) 
(West 1991).  

2.  The request for an independent medical expert opinion is 
denied. 38 U.S.C.A. § 7109 (West 1991); 38 C.F.R. §§ 20.901, 
20.902 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records indicate that he was 
seen on May 20, 1980, for complaints of a cough, a sore 
throat, an ear ache, and a stuffy nose.  Physical examination 
revealed that his throat was inflamed.  There was fluid in 
both tympanic membranes.  The lungs were clear.  The 
clinician's assessment was "rule out" strep versus viral 
syndrome.  The veteran was prescribed Actifed and told to 
return to the clinic as needed.  He was seen again on May 22, 
1980, for complaints of a sore throat, ear aches, and a small 
rash on the left side of his face.  Clinical evaluation 
revealed a small, round, circular rash; the outer ring was 
red, with clear type inside.   The right ear was red in the 
external canal, and the left ear was within normal limits.  
The throat was not red, and there were no pustules.  The 
lungs were clear.  Tinactin was prescribed.  Another record, 
dated in July 1980, indicated that the veteran was seen for 
complaints of bug bites.  He complained of a rash on his 
right arm and left ankle for the past seven days.  
Examination revealed multiple, small erythema papules on the 
right arm and left ankle.  The diagnostic impression was 
contact type dermatitis versus multiple, small bug bites.  
The possibility of chiggers was questioned.  Topical 
medication was prescribed.  

An article in the file from the Clinical Courier, dated in 
August 1991, discusses the diagnosis and treatment of Lyme 
disease.  It notes that many serological tests for Lyme 
disease lack sufficient sensitivity and specificity to be 
relied upon for diagnosing Lyme disease, in the absence of 
basic information from the medical history and physical 
examination of the individual.  

Numerous private medical records indicate that the veteran 
has been diagnosed with Lyme disease.  In a November 1994 
letter, Eric Von Kiel, D.O., indicated that the veteran's 
first Lyme antibody test did not report the number of titers 
found.  He noted that Lyme AB tests are arbitrarily decided 
as being positive or negative by each laboratory, based upon 
the number of titers detected.  The veteran's second Lyme 
antibody test showed 14.6 titers, but was considered negative 
because the laboratory's cutoff for positive was 20 or more 
titers.  Dr. Von Kiel concluded that treatment for chronic 
Lyme disease was warranted.  

In an October 1997 letter, Jeffrey T. Darnall, M.D., related 
that he had treated the veteran for Lyme disease since 
January 1996, but that he had first contracted the infection 
in December 1978.  Dr. Darnall noted that the veteran's 
symptom complex was rheumatologic, neurologic, and 
dermatologic, and that he had responded reasonably well to 
long-term and persistent oral antibiotics.  

At a VA examination in April 1998, the veteran related that 
he had removed a tick from his back in December 1978, while 
he was stationed at Fort Bragg, North Carolina.  Within a 
week, according to his account, he had developed a large, 
circular rash on his left shoulder.  When he went to the 
clinic, he was treated for a urinary tract infection.  He 
indicated the belief that, in May 1980, he was bitten by a 
tick again.  Initially, it was thought he had a viral 
illness, because he was experiencing fatigue and malaise.  He 
stated that, in 1994, he was diagnosed with Lyme disease.  He 
said he also developed diabetes mellitus at that time.  

Clinical evaluation revealed that the veteran was thin and 
chronically ill.  He had lost 25 pounds in a little more than 
three years.  Cranial nerves II to XII were intact, the neck 
was supple, and the chest was clear to auscultation and 
percussion.  The heart rate was regular and without murmurs.  
There was no evidence of any joint deformities or swollen 
joints.  The complete blood count revealed significant 
abnormalities, but renal function was normal.  Liver enzymes 
were also normal.  The electrocardiogram was normal, and 
there was no evidence of any myocarditis or conduction 
defects which are reportedly associated with Lyme disease.  
Lyme blood test, Lyme EIA screen, and serum Borrelia titers 
were all negative.  The diagnoses were uncontrolled diabetes 
mellitus, hypertrophic degenerative arthritis of the thoracic 
spine, and chronic Lyme disease with no evidence of active 
neurology, cardiology, or rheumatology symptoms, at present.

The examiner remarked that he had reviewed the veteran's 
claims file, including his service medical records.  He 
concluded that, if the veteran's history was reliable, it was 
as likely as not that he developed Lyme disease in 1980.  He 
noted that the notation on May 22, 1980, regarding a circular 
rash with red margins, was indicative of the disease.  
However, the examiner indicated that he believed the 
veteran's current symptomatology was related to his 
uncontrolled diabetes mellitus rather than to the Lyme 
disease.  

In a letter sent directly to the Board, dated in February 
2000, the veteran related that he was submitting three 
additional medical opinions in support of his claim.  He 
waived RO consideration of this evidence pursuant to 
38 C.F.R. § 20.1304.  The three statements were identical and 
were not written on a physician's letterhead.  One was signed 
by Dr. Darnall, an infectious disease specialist; one was 
signed by Robert C. Bransfield, M.D., a psychiatrist; and the 
third was signed by Virginia T. Sherr, M.D., a psychiatrist.  
The statements reported that the signing physician had 
reviewed the veteran's clinical records from May 20-22, 1980, 
which indicated that the veteran was treated for flu-like 
symptoms as well as a rash.  It was then noted that the 
documented symptoms were typical indicators of the onset of 
infection with Lyme disease.  

II.  Analysis

The threshold question to be addressed, in any claim, is 
whether the veteran has presented a well-grounded claim.  
38 U.S.C.A. § 5107 (West 1991); Gilbert v. Derwinski, 
1 Vet.App. 49 (1990).  If he has not, the claim must fail and 
there is no further duty to assist in its development.  
38 U.S.C.A. § 5107; Murphy v. Derwinski, 1 Vet.App. 78 
(1990).  This requirement has been reaffirmed by the United 
States Court of Appeals for the Federal Circuit in its 
decision in Epps v. Gober, 126 F.3d 1464, 1469 (Fed. Cir. 
1997), cert. denied sub nom. Epps v. West, 118 S. Ct. 2348 
(1998).  That decision upheld the earlier decision of the 
United States Court of Appeals for Veterans Claims which made 
clear that it would be error for the Board to proceed to the 
merits of a claim which is not well grounded.  Epps v. Brown, 
9 Vet.App. 341 (1996).  See Morton v. West, 12 Vet.App. 477, 
480 (1999) (noting that the Federal Circuit, in Epps v. 
Gober, supra, "rejected the appellant's argument that the 
Secretary's duty to assist is not conditional upon the 
submission of a well-grounded claim").  See also Schroeder 
v. West, 12 Vet.App. 184 (1999) (en banc order).

The Court of Appeals for Veterans Claims has also held that, 
in order to establish that a claim for service connection is 
well grounded, there must be competent evidence of:  (1) a 
current disability (a medical diagnosis); (2) the incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence); and (3) a nexus (that is, a connection or 
link) between the in-service injury or aggravation and the 
current disability.  Competent medical evidence is required 
to satisfy this third prong.  See Elkins v. West, 12 Vet.App. 
209, 213 (1999) (en banc), citing Caluza v. Brown, 7 Vet.App. 
498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table), and Epps, supra.  Although the claim need not be 
conclusive, the statute [38 U.S.C.A. §5107] provides that 
[the claim] must be accompanied by evidence" in order to be 
considered well grounded.  Tirpak v. Derwinski, 2 Vet.App. 
609, 611 (1992).  In a claim of service connection, this 
generally means that evidence must be presented which in some 
fashion links the current disability to a period of military 
service or to an already service-connected disability.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 
3.310(a) (1999); Rabideau v. Derwinski, 2 Vet.App. 141, 143 
(1992); Montgomery v. Brown, 4 Vet.App. 343 (1993).  

Evidentiary assertions by a claimant are accepted as true for 
purposes of determining whether a claim is well-grounded, but 
the exception to that rule is where the evidentiary assertion 
is inherently incredible or when it is beyond the competence 
of the person making it.  King v. Brown, 5 Vet.App. 19 
(1993).  Lay persons (i.e., persons without medical training 
or expertise) are not competent to offer medical opinions.  
Therefore, lay assertions of medical diagnosis or causation 
do not constitute competent evidence sufficient to render a 
claim well grounded.  See, e.g., Voerth v. West, 13 Vet.App. 
117, 120 (1999) ("Unsupported by medical evidence, a 
claimant's personal belief, no matter how sincere, cannot 
form the basis of a well-grounded claim."); Heuer v. Brown, 
7 Vet. App. 379 (1995); Magana v. Brown, 7 Vet.App. 224 
(1994); Grottveit v. Brown, 5 Vet.App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992).  

Under applicable criteria, service connection may be granted 
for a disability resulting from disease or injury which was 
incurred in, or aggravated by, active military service or 
active duty for training.  38 U.S.C.A. §§ 1110, 1131 (West 
1991).  To establish a showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(1999).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  See also Rose v. West, 11 
Vet.App. 169 (1998); Savage v. Gober, 10 Vet.App. 488, 495-98 
(1997).  Service connection may also be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1999).  

Based upon a review of the evidence, the Board finds, on a 
preliminary basis, that the veteran's claim for service 
connection for Lyme disease is plausible.  The record 
indicates that he has been diagnosed with Lyme disease and 
that he was treated for a characteristic rash in service.  
Medical opinion evidence relates the veteran's Lyme disease 
to that incident in service.  Therefore, the Board finds that 
the veteran has submitted a well-grounded claim for service 
connection for that disability.  See Caluza, supra.  

In his January 2000 Written Brief Presentation, the veteran's 
representative asserted that the RO was "patently 
unqualified" to rule on the issue presented in this case, 
and requested that an opinion be obtained from an independent 
medical expert (IME).  The representative further asserted 
that the issue herein involves a complex and controversial 
medical question, and that VA is not sufficiently impartial 
to conduct an examination of the veteran.  

While the law authorizes procurement of an advisory medical 
opinion from one or more medical experts who are not VA 
employees when warranted by the medical complexity or 
controversy involved in a pending claim, see 38 U.S.C.A. §§ 
5109, 7109; 38 C.F.R. §§ 3.328, 20.901, the necessity of 
obtaining such an opinion is left to the discretion of the 
Board.  Bielby v. Brown, 7 Vet.App. 260, 269 (1994); see also 
Winsett v. West, 11 Vet.App. 420, 426 (1998).  In the present 
case, the Board finds that the issue does not involve a 
complex and controversial medical question.  While Lyme 
disease was not a known entity at the time the veteran was in 
service, there is no indication that VA medical professionals 
are incapable of providing a medical opinion on the matter at 
this time.  In fact, the veteran was afforded a comprehensive 
VA examination in April 1998.  Furthermore, there is no 
evidence to support the assertion that VA is incapable of 
being impartial in adjudicating the veteran's case.  
Accordingly, the request for an IME opinion is denied.  


ORDER

To the extent that the veteran's claim of service connection 
for Lyme disease is well grounded, thereby giving rise to a 
duty to assist in its development, the appeal is granted.  

The request for an independent medical expert opinion is 
denied.  



REMAND

For the reasons briefly set forth above, the Board has found 
the veteran's claim for service connection for Lyme disease 
to be well grounded.  However, the evidence of record is 
currently insufficient upon which to grant or deny the 
benefit sought.  

Both VA and private medical records indicate that the veteran 
has been diagnosed with Lyme disease which has been linked to 
symptoms documented in service, and that he currently suffers 
from rheumatologic, neurologic, and dermatologic symptoms as 
a result of the condition.  However, serological tests have 
consistently been reported to be negative.  Moreover, on VA 
examination in April 1998, the examiner concluded that the 
veteran's symptoms were related to his diabetes mellitus, not 
the Lyme disease.  As the Court of Appeals for Veterans 
Claims has noted, "in the absence of proof of a present 
disability, there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet.App. 223, 225 (1992).

Based upon the evidence of record, the Board cannot 
conclusively determine whether the veteran, in fact, 
currently has chronic residuals of Lyme disease.  In 
addition, there is no explanation in the medical opinions, or 
other evidence of record, regarding the normal latency period 
of the disease and how the veteran's apparent onset of the 
disease falls within that scientifically accepted latency 
period.  Nor is there any evidence addressing the 
geographical location of the veteran's claimed infection, and 
whether Lyme disease was present in the area of Fort Bragg, 
North Carolina.  Accordingly, the Board finds that additional 
development is needed before a final decision can be made on 
the veteran's claim.  

In view of the foregoing, the case is REMANDED to the RO for 
the following development:  

1.  The RO should obtain copies of any recent 
records of VA or non-VA treatment for the claimed 
Lyme disease, that have not already been 
associated with the veteran's claims file.  

2.  The veteran should be scheduled for a VA 
examination with a specialist in infectious 
diseases.  Before evaluating the veteran, the 
examiner should review the claims folder, 
including the service medical records, which 
should be provided to him or her prior to the 
examination.  After the examination (which should 
include all serological or other tests deemed 
indicated by the examiner) and a review of the 
record, the examiner should provide written 
responses, to the extent feasible, to the 
following questions:  

(a)  Does the veteran currently have Lyme 
disease?  

(b)  If the answer to the above question is in 
the affirmative, what is the relevance of any 
negative serological studies?  What usual 
symptoms of the disease are present, and what 
symptoms are absent?  What is the likelihood 
that the veteran has Lyme disease as a result 
of an incident in service?  What is the 
significance of the veteran's late diagnosis, 
and what is known about cases of Lyme disease 
infection in the North Carolina area during 
the veteran's period of active service?

(c)  If the answer to question (a) is in the 
negative, what explains any inconsistent or 
contrary conclusions and/or test results in 
the record?

The examination report should reflect review of 
all pertinent material in the claims folder and 
include a complete rationale for all opinions 
expressed.

3.  When the above development has been completed, 
and all evidence obtained has been associated with 
the file, the claim for benefits based upon 
service connection for Lyme disease should be 
readjudicated by the RO.  If the decision remains 
adverse to the veteran, he and his representative 
should be furnished with a Supplemental Statement 
of the Case and afforded a reasonable opportunity 
to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified; however, he is advised that he has the 
right to submit additional evidence and argument on the 
matter that has been remanded to the regional office.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory 

Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

 



